Citation Nr: 1033918	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-12 922	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as 
secondary to service-connected prostate cancer.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for bilateral upper 
extremity numbness, to include as due to herbicide exposure.

5.  Entitlement to service connection for bilateral lower 
extremity numbness, to include as due to herbicide exposure.

6.  Entitlement to service connection for a cervical spine 
disorder.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to April 1970, 
to include service in the Republic of Vietnam.

These matters comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which 
denied the Veteran's claims for service connection for sleep 
apnea, a skin rash, residuals of a neck injury, bilateral upper 
extremity numbness and bilateral lower extremity numbness.

In addition, the Veteran appeals from an August 2006 rating 
decision which denied his claim for service connection for 
erectile dysfunction.  A November 2007 rating decision reduced 
the Veteran's rating for his service-connected prostate cancer 
from 100 percent to 10 percent, effective February 1, 2008.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a March 2010 Travel Board hearing; a copy of the hearing 
transcript has been associated with the claims file.  At that 
hearing and prior to the promulgation of a decision, the Veteran 
withdrew his appeal as to the propriety of the reduction in 
rating from 100 percent to 10 percent for his prostate cancer.  
See 38 C.F.R. § 20.204 (2009). Therefore, this issue is no longer 
in appellate status

In April 2010, subsequent to the issuance of the statement of the 
case (SOC), the Veteran submitted evidence pertinent to the claim 
on appeal.  This evidence was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for sleep apnea, 
a skin disorder, bilateral upper extremity numbness, bilateral 
lower extremity numbness and a cervical spine disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The most probative and competent medical evidence of record is 
against a nexus between the Veteran's current erectile 
dysfunction and his service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile 
dysfunction as secondary to service-connected prostate cancer 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the fourth 
requirement that VA request that a claimant submit any evidence 
in his or her possession that might substantiate the claim.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

The Veteran was provided with VCAA notice in a June 2005 letter.  
This letter informed him of the evidence required to substantiate 
his claim for service connection for erectile dysfunction due to 
a prostate condition on a direct basis, of what evidence VA would 
obtain, of what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining evidence 
from other agencies.  In addition, this letter informed him that 
she should submit any information relevant to his claim.  This 
letter provided proper preadjudication notice to the Veteran 
accordance with Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was not provided notice regarding secondary service 
connection until a January 2007 SOC.  The SOC could not provide 
VCAA compliant notice.  Mayfield v. Nicholson, 444 F. 3d 1328 
(Fed. Cir. 2006).   It did, however, provide actual knowledge to 
the Veteran.  The Veteran had a meaningful opportunity to 
participate in the adjudication of the claim after the notice was 
provided.  In this regard, he submitted a substantive appeal to 
the Board in March 2007 providing argument in support of his 
claim and provided additional evidence and argument at his March 
2010 hearing.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. Nicholson, 
487 F.3d 881, 888-9 (Fed. Cir. 2007), George- Harvey v. 
Nicholson, 21 Vet. App. 334, 339 (2007).  The SOC did provide 
actual knowledge of the criteria required to establish secondary 
service connection and the Veteran has had the opportunity over 
the three years to submit argument and evidence subsequent to 
receiving the notice.  Hence, the Veteran had a meaningful 
opportunity to participate in the adjudication of his claim and 
was not prejudiced.

Further, the Veteran has displayed actual knowledge of the 
evidence required to establish secondary service connection for 
erectile dysfunction.  He has repeatedly argued that his erectile 
dysfunction was caused by the treatment he received for his 
service-connected prostate cancer.  In addition, he specifically 
stated in his March 2007 substantive appeal that he did not have 
this condition during service and that it was caused by his 
service-connected prostate cancer.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is necessary 
to substantiate a claim).  Thus, any VCAA notice error in regard 
to the Veteran's secondary service connection claim for erectile 
dysfunction is deemed harmless and does not preclude appellate 
consideration of the claimant's claim.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper preadjudication Dingess notice were 
provided in the March 2006 letter.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to a claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of 
the claim decided herein on appeal.  The Veteran's service 
treatment records, portions of his service personnel records, VA 
treatment records and various private treatment records have been 
obtained.  He has been afforded several VA genitourinary 
examinations and medical opinions have been obtained, which the 
Board finds are adequate for adjudication purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007) (affirming that a medical 
opinion is adequate if it provides sufficient detail so that the 
Board can perform a fully informed evaluation of the claim).  

A June 2006 Social Security Administration (SSA) decision 
indicates that the Veteran had been awarded benefits on the basis 
of his chronic pain syndrome and numbness in his upper 
extremities and prostate cancer.  The treatment records 
supporting this decision are not located in the claims file.  
However, these records are not be relevant to the instant claim 
for erectile dysfunction as the diagnosis and treatment of 
prostate cancer are not in contest and the Veteran was not been 
granted the benefits on the basis of erectile dysfunction.  See 
Golz v. Shinseki, 490 F.3d 1317 (Fed. Cir. 2009) (VA is required 
only to obtain SSA records when they may be relevant to the 
claim).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

During the March 2010 hearing, the undersigned explained what was 
needed to substantiate his service connection claims and 
suggested that the Veteran contact the physician who treated him 
for prostate cancer and obtain an opinion regarding the etiology 
of his current erectile dysfunction.  The Veteran was given an 
opportunity to provide additional evidence and argument in 
support of his claim.  He was also afforded the opportunity to 
ask the undersigned questions about his claim.  The Board 
therefore concludes that it has fulfilled its duties under 
Bryant.

As the Veteran has not indicated that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with the 
consideration of the claim decided herein.

II. Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 
see also 38 C.F.R. § 3.303(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board 
notes the changes to 38 C.F.R. § 3.310 effective in October 10, 
2006, but the previous version of 38 C.F.R. § 3.310 is 
potentially more favorable to the Veteran and is applicable to 
the Veteran's claim).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran claims that his current erectile dysfunction was 
caused by his service-connected prostate cancer.

A February 1968 service entrance examination and an April 1970 
service discharge examination were negative for any relevant 
abnormalities.  The Veteran's remaining service treatment records 
were negative for any complaints, treatments or diagnoses of 
erectile dysfunction.

A history of erectile dysfunction and decreased libido were 
reported in a March 2004 private treatment note.

A March 2006 VA treatment note indicated that the Veteran's 
prostate cancer had been discovered around May 2005.

The Veteran reported that he has been unable to have sexual 
intercourse for 12 years in a May 2006 statement.

Erectile dysfunction dating to 1999 was reported in a September 
2005 VA genitourinary examination.  Interim treatment was denied.  
A history of prostate cancer beginning in April 2005 was also 
noted.  Following a physical examination, impressions of prostate 
cancer status-post treatment with Lupron shots and erectile 
dysfunction were made.  The examiner opined that the Veteran's 
erectile dysfunction was not secondary to prostate cancer as the 
onset of the condition occurred six years prior to his prostate 
cancer diagnosis.

In his March 2007 substantive appeal, the Veteran reported that 
he had "some" erectile dysfunction in 1999 but now experienced 
total erectile dysfunction.

A May 2007 VA genitourinary examination reflected the Veteran's 
reports of suffering from erectile dysfunction for three or four 
years.  Physical examination revealed normal testes which were 
nontender, a normal penis and no swelling in the scrotum.  
Following this examination and a review of the Veteran's claims 
file, diagnoses of adenocarcinoma of the prostate status-post 
brachytherapy and erectile dysfunction, preceding the prostate 
treatment and not secondary, were made.

During his March 2010 hearing, the Veteran testified that he did 
not have problems with erectile dysfunction until six or eight 
months before he began his prostate cancer treatments.  

An undated Internet article submitted by the Veteran noted that 
prostate cancer was not a cause of erectile dysfunction and that 
particular treatments can cause the problem.  These treatments 
included surgery to remove the entire prostate gland, radiation 
therapy, cryosurgery or hormone therapy.

The Veteran has a current disability as he has been diagnosed 
with erectile dysfunction.  Service connection for prostate 
cancer has been in effect since May 2005.  In order for the 
Veteran's current claim for service connection for erectile 
dysfunction to be granted, the competent medical evidence of 
record must establish a link between this condition and his 
service-connected prostate cancer.  38 C.F.R. § 3.310; Shedden 
and Hickson, both supra.

The most probative and competent medical evidence of record is 
against establishing service connection on a secondary basis for 
the Veteran's currently-diagnosed erectile dysfunction.  Both the 
September 2005 and May 2007 VA genitourinary examiners declined 
to find a nexus between the current condition and his service-
connected prostate cancer, noting that the onset of the Veteran's 
erectile dysfunction preceded his prostate cancer diagnosis and 
treatment by several years.  The undated Internet article 
submitted by the Veteran reflects that prostate cancer treatments 
can cause erectile dysfunction but does not address the impact, 
if any, such treatments would have on an individual already 
suffering from the condition.  The Board finds that this article 
lacks probative weight because it does not specifically address 
the Veteran, to include his medical history documented in the 
claims file.  In a long line of cases, the Court has consistently 
held that medical treatise evidence that is generic and 
inconclusive as to the specific facts in a case was insufficient 
to establish causal link.  See, e.g., Mattern v. West, 12 Vet. 
App. 222 (1999).  Moreover, no medical opinion has been submitted 
suggesting a nexus between the Veteran's erectile dysfunction and 
his prostate cancer.

Although the Veteran claimed during his March 2010 hearing 
testimony to have suffered from erectile dysfunction since 
shortly before he began his prostate cancer treatments, he had 
reported the onset of the condition to be much earlier on other 
occasions.  For example, in a May 2006 statement, he reported 
being unable to have sex for 12 years; during a September 2005 VA 
genitourinary examination, he stated that his erectile 
dysfunction began in 1999; in a March 2007 substantive appeal, he 
stated that he has had "some" erectile dysfunction since 1999; 
and he reported that his erectile dysfunction began three or four 
years ago, during a May 2007 VA genitourinary examination.  Thus, 
the Board finds that his reports stating that the initial onset 
of his erectile dysfunction was just prior to his 2005 prostate 
cancer treatments are not credible.

Finally, while the Veteran is competent to describe his symptoms, 
he is not competent to opine as to the etiology of his current 
erectile dysfunction.  A layperson can provide evidence as to 
some questions of etiology or diagnosis, but the question of a 
medical relationship between his current erectile dysfunction and 
his service-connected prostate cancer requires more than direct 
observation to resolve, and is not in the category of questions 
that lend themselves to resolution by lay observation.  Cf. 
Jandreau and Barr, both supra; Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  Thus, the Veteran is not competent to opine on this 
question, and his statements asserting a relationship between his 
current erectile dysfunction and his service-connected prostate 
cancer are not probative as to this question.

As the preponderance of the evidence is against a nexus between 
the Veteran's erectile dysfunction and his service-connected 
prostate cancer, reasonable doubt does not arise and the claim is 
denied.  38 U.S.C.A. §5107(b).


ORDER

Service connection for erectile dysfunction as secondary to 
service-connected prostate cancer is denied.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran reported injuring his neck during maneuvers following 
basic training, that he was not permitted to seek treatment for 
that condition and that he has had problems with his neck since 
that time in a May 2006 statement.  A June 2004 private computed 
tomography (CT) scan revealed moderate cervical degenerative 
spondylosis at multiple levels.  A December 2004 VA orthopedic 
examiner diagnosed the Veteran with cervical spine disc disease 
but did not offer an opinion regarding the etiology of this 
condition.  A VA orthopedic examination is required to determine 
the etiology of the Veteran's current cervical spine disorder.

In a May 2006 statement, the Veteran reported suffering from a 
skin disorder, sleep deficits and extremity numbness since 
service and attributed these conditions to his presumed herbicide 
exposure.  In an April 2010 statement, the Veteran's ex-wife 
reported that he began snoring after returning from Vietnam.  
Multiple skin lesions and disorders were assessed in a May 2006 
VA dermatology treatment note.  VA examinations are therefore 
required to determine the nature and etiology of these claimed 
conditions.

A June 2006 SSA decision granted the Veteran benefits based upon 
a variety of conditions, including chronic pain syndrome and 
numbness in the upper extremities due to post-cervical fusion.  
The medical records on which that decision was based are not of 
record.  These records are potentially pertinent to the Veteran's 
remaining claims.  The Court has held that where there has been a 
determination with regard to SSA benefits, the records concerning 
that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In addition, the record suggests that the Veteran receives 
regular treatment for his various conditions at VA.  Treatment 
records dated up to August 14, 2006 from the North Texas VA 
Health Care System are located in the claims file.  However, the 
Veteran indicated, during his hearing, that he prefers to go to 
the Little Rock, Arkansas VA Medical Center (VAMC).  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
any outstanding VA records may be pertinent to the issues 
remaining on appeal and, as such, on remand, they must be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran, asking him 
to provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the claims remaining on appeal that is not 
currently of record.  Specifically request 
that the Veteran identify VA and private 
healthcare providers who have treated him for 
any of the claimed disabilities and ask him 
to provide authorization to enable VA to 
obtain all outstanding pertinent private 
records, to include radiological studies.  If 
he responds, assist the Veteran in obtaining 
any additional evidence identified following 
the current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file. 

2.  Obtain all outstanding VA records of 
evaluation and/or treatment of the Veteran.  
In particular, obtain all such records from 
the Little Rock, Arkansas VAMC, and from the 
North Texas VA Health Care System, since 
August 14, 2006.  All records and/or 
responses received should be associated with 
the claims file.

3.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted or 
obtained in support of any claim for 
disability benefits by the Veteran.  All 
records/responses received should be 
associated with the claims file. 

4.  If any records sought are not obtained, 
notify the Veteran of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  Following the completion of 1, 2, 3 and 4 
above, arrange for him to undergo an 
appropriate VA examination, at the Little 
Rock VAMC, to determine whether his claimed 
sleep apnea is related to active duty.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies deemed 
necessary should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's claimed sleep apnea had its onset 
in service or is otherwise related to active 
duty, to include his presumed exposure to 
herbicides.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why.

6.  Following the completion of 1, 2, 3 and 4 
above, arrange for him to undergo a VA 
dermatology examination, at the Little Rock 
VAMC, to determine whether his claimed skin 
disorder is related to active duty.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies deemed 
necessary should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed skin disorder had its onset in 
service or is otherwise related to active 
duty, to include his presumed exposure to 
herbicides.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why.

7.  Following the completion of 1, 2, 3 and 4 
above, arrange for him to undergo a VA 
neurological examination, at the Little Rock 
VAMC, to determine whether any neurological 
disorder of his upper and lower extremities 
found on examination is related to active 
duty.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include x-
rays, EMG, or NCS, if needed) should be 
accomplished (with all results made available 
to the appropriate examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed upper or lower extremity 
neurological disorder had its onset in 
service or is otherwise related to active 
duty, to include his presumed exposure to 
herbicides, or is approximately due to or has 
been aggravated by his service-connected 
right shoulder disability.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why.

8.  Following the completion of 1, 2, 3 and 4 
above, arrange for him to undergo a VA 
orthopedic examination, at the Little Rock 
VAMC, to determine whether his claimed 
cervical spine disorder is related to active 
duty.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include x-
rays, if needed) should be accomplished (with 
all results made available to the appropriate 
examiner(s) prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed cervical spine disorder had its 
onset in service or is otherwise related to 
active duty, or is approximately due to or 
has been aggravated by his service-connected 
right shoulder disability.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why.

9.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claims remaining on appeal.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran a supplemental statement 
of the case, and afford him the appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


